Citation Nr: 0201828	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  99-12 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had verified active service from July 1941 to 
October 1945, from August 1949 to November 1952, from 
December 1958 to December 1964, and additional unverified 
military service.  In all, his active service totaled nearly 
20 years.  The veteran died in July 1997.  The appellant is 
his surviving spouse.

This appeal arises from a February 1999 rating decision of 
the Winston-Salem, North Carolina, Regional Office that 
denied entitlement to service connection for the veteran's 
cause of death.  The appellant appealed.

The Board of Veterans' Appeals (Board) remanded this case in 
February and June 2001 for development of the record.  The 
case has now returned for appellate consideration.


FINDINGS OF FACT

1.  All evidence needed for an equitable decision of the 
issue on appeal has been obtained.

2.  The veteran died in July 1997.  At that time service 
connection was established for malaria, evaluated as 
noncompensable.

3.  The final summary and certificate of death found the 
causes of the veteran's death to be a cerebrovascular 
accident involving the brain stem, hypertension, and 
atherosclerotic vascular disease.

4.  The preponderance of the evidence is against finding that 
the cause of the veteran's death were incurred or aggravated 
during his active duty service, or that they developed during 
any applicable postservice presumptive period.


CONCLUSION OF LAW

The causes of the veteran's death were neither incurred nor 
aggravated during the veteran's active duty service, and a 
cardiovascular disorder may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1310, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.312 (2001), 66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001) (to be codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records do not indicate any complaints, 
treatment, or diagnosis for a heart or vascular disease.  
Moreover, the service medical records do not link a 
cardiovascular disorder with malaria.  The service medical 
records do show that in November 1958, the veteran was 
treated for a right kidney calculus.

A review of the comprehensive physical examinations conducted 
in July 1941, October 1945, September 1949, November 1952, 
December 1958, September 1964, December 1964, and March 1969 
all reported that the veteran's heart and vascular system 
were normal.  The December 1958 physical examination was 
notable for a blood pressure reading of 112/96.  Hypertension 
was not diagnosed.  Except for the July 1941 examination 
report which failed to indicate if a radiological chest study 
had been taken, all chest X-rays during these examinations 
were negative.  An October 1964 electrocardiogram (EKG) 
revealed findings that were within normal limits.

In a rating decision of January 1946, VA granted service 
connection for malaria, and a 10 percent rating was assigned.  
The evaluation was reduced to noncompensable by rating 
decision of March 1949.

The post-service medical records reveal that the veteran was 
not diagnosed with a cardiovascular disorder until the 
1990's.  In this respect, a tortuous aorta was noted on X-ray 
study in September 1994.  An October 1994 outpatient record 
noted hypertension as a clinical impression.  A November 1994 
computerized tomography (CT) scan noted atherosclerotic 
changes within the aorta, but aneurysmal dilatation was not 
present.  

The veteran was hospitalized with unstable angina, rule out 
myocardial infarction, in mid-July 1995.  The hospital 
summary noted that he had been diagnosed with hypertension in 
June 1995.  His reported past medical history included one 
episode of nephrolithiasis in 1958.  The veteran acknowledged 
that there was a significant history of coronary artery 
disease on his father's side of the family.  An EKG taken in 
the emergency room was noted to be abnormal.  A chest X-ray 
revealed no evidence of cardiopulmonary decompression.  The 
veteran was provided with an exercise stress test, but its 
results were inconclusive.  These results were, however, 
suggestive of an ischemia and a "fairly high" suspicion for 
coronary artery disease.  The discharge diagnoses included 
probable arteriosclerotic coronary artery disease, and 
hypertension.  

A adenosine thallium study was afforded the veteran in August 
1995 in order to rule out coronary artery disease.  The 
assessment was left ventricular chamber enlargement.  The 
examiner opined that the study's findings were highly 
suggestive of coronary artery disease.  Another examiner 
indicated that the study showed a fixed left ventricle defect 
indicating a history of a prior myocardial infarct or prior 
infarctions.

The veteran continued to be treated for various heart 
diseases on a regular basis between 1995 and 1997.  

In July 1997 a neurology consultation noted the veteran's 
complaint of sudden difficulties with speaking and walking.  
The assessment was possible brain ischemia.  A CT scan of the 
brain showed no evidence of acute infarction.  There were, 
however, multiple areas of prior infarction predominately in 
the distribution of the posterior cerebral arteries as well 
as several small lacunar infarcts.  A portable chest X-ray 
found no definite acute cardiopulmonary disease, but 
recommended that additional radiological studies with 
different views be taken.

A hospital (death) summary of July 1997 noted that the 
veteran had been admitted with a new onset of cerebrovascular 
accident, "that was felt to be of the brain stem."  It was 
noted that a few days after his admission the veteran 
suffered near respiratory collapse and soon thereafter died.  
The final diagnoses were brain stem cerebrovascular accident 
and hypertension.  The immediate cause of death was 
cerebrovascular accident involving the brain stem.  The 
underlying causes of this disorder were hypertension and 
atherosclerotic vascular disease.  An autopsy was not 
performed.

In her substantive appeal of June 1999, the appellant noted 
that the veteran suffered with "jungle fever" during his 
military service.  She contended that because of "the time 
frame of his sickness and lack of military paperwork" she 
believed that the veteran's in-service disorder could have 
been the beginning of his medical problems.

A VA physician's medical opinion was prepared in June 2001.  
This physician indicated that he had reviewed the veteran's 
claims file, to include his service medical records.  He 
noted that the veteran had been treated for malaria during 
his service in World War II, but found no in-service evidence 
of cerebral malaria, coma, hypertension, or cerebrovascular 
impairment due to malaria.  The physician opined that there 
was no support for the allegation that vivax malaria in any 
way contributed to or caused his death.

II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5103A; 66 Fed.Reg. 45620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  It is 
recognized by the Board that the provisions of 38 U.S.C.A. 
§ 5103A (duty to assist) did not become effective until the 
fall of 2000, nevertheless, all records identified by the 
appellant have been secured and added to the claims folder.  
This development has included all identified medical records 
dealing with the most recent treatment and death of the 
veteran.  VA also had the opportunity to apply the duty to 
assist provisions found at 38 U.S.C.A. § 5107(b) that existed 
prior to November 2000 as indicated in its statement of the 
case (SOC) issued in May 1999.  Therefore, the development 
conducted by VA in this case fully meets the requirements of 
the old provisions of 38 U.S.C.A. § 5107 and the new 
provisions of 38 U.S.C.A. § 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the VCAA does not require further VA 
development because, "the provisions of (the new regulations) 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA."  66 Fed.Reg. 45620, 45629 
(Aug. 29, 2001).

VA has complied with notification requirements of 38 U.S.C.A. 
§ 5103A(b)(2).  This was specifically addressed in the RO's 
letter of February 2001 and the Board's remands in February 
and June 2001.  The RO's letter informed the appellant of the 
actions she must take and the type of evidence required in 
order to establish her claim for service connection.  She was 
also informed of the actions VA would complete in regards to 
her claim.  The RO specifically notified the appellant of the 
evidence that it had considered in the May 1999 SOC and 
subsequent supplemental statements of the case (SSOC).  Thus, 
the requirements of 38 U.S.C.A. § 5103A have been met.  

Finally, the Board notes that it had previously remanded this 
case to the RO in February and June 2001 for development of 
the evidence.  In these remands, the Board requested that the 
RO provide the notifications required by the VCAA and obtain 
a medical nexus opinion regarding the cause of the veteran's 
death.  The former was accomplished with the issuance of the 
February 2001 letter, and a medical opinion was obtained in 
June 2001.  Accordingly, these actions fully meet the 
development required in the Board remands.  Therefore, 
further referral to the RO based on the Board's remand 
instructions is not required.  Stegall v. Brown, 11 Vet. App. 
268 (1998). 

The Board finds that all records pertinent to the claim of 
entitlement to service connection for the cause of the 
veteran's death in the possession of the Federal government 
have been obtained.  The records obtained by the RO included 
service and VA medical records.  No other pertinent evidence 
has been identified by the appellant as being in the 
possession of the Federal government.  Thus, further 
development of the medical evidence is not warranted.  

The appellant has not requested a hearing before VA regarding 
the current issue on appeal, even after being given an 
opportunity to make such a request on the provided VA Form 9 
she submitted in June 1999.  Finally, the appellant has been 
afforded a VA medical opinion in regards to the current claim 
for service connection.  The June 2001 opinion specifically 
referenced the veteran's medical history, and the claims file 
was available.  Therefore, this opinion is fully adequate for 
providing evidence regarding the relationship between the 
veteran's military service/service-connected disabilities and 
his cause of death.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. §§  
1110, 1131; 38 C.F.R. §§  3.303, 3.304.  Where certain 
cardiovascular diseases to include hypertension become 
compensably disabling within one year of separation; such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

In the case of any veteran who engaged in combat with the 
enemy in active service with the military during a period of 
war, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrance or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrance or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection of such an injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b).  

Although a lay person is competent to testify as to his or 
her experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The medical evidence shows that the veteran died as a result 
of his cardiovascular diseases, to include cerebrovascular 
accident, atherosclerotic vascular disease, and hypertension.  
Based on her substantive appeal of June 1999, the appellant 
appears to content that the veteran's malaria incurred during 
his military service in World War II resulted or 
substantially aided in the cause of his death.  However, as a 
lay person, the appellant is not competent to provide 
evidence pertaining to a medical etiology or nexus.

A review of the medical evidence indicates that the veteran 
was not diagnosed with a cardiovascular disability until the 
mid-1990's, that is, many years after his last separation 
from military service.  In these treatment records, the 
veteran does not provide a history of continual 
cardiovascular symptoms from the time of his military 
service, nor did any treating physician indicate any 
connection between any cardiovascular disorder and his 
military service.

The veteran was service-connected for malaria at the time of 
his death.  This disorder had been evaluated as 
noncompensable since May 1949.  There is, however, no medical 
opinion or competent evidence associating the onset of a 
cardiovascular disease with malaria.  The only competent 
evidence which discussed the relationship between malaria and 
a cardiovascular disease was the June 2001 VA medical 
opinion.  That opinion, which was based on the complete 
medical history, determined that there was no relationship 
between the causes of his death and malaria.  

There is no objective medical evidence that the veteran 
suffered with any type of cardiovascular disease or injury 
during military service or within one year following his 
separation from the military.  Thus, based on the 
contemporaneous medical evidence from the veteran's military 
service, and in the absence of a competent medical opinion 
linking any cardiovascular disorder to his military service, 
the Board finds that the preponderance of the evidence is 
against a finding that cerebrovascular accident, 
atherosclerotic vascular disease, and/or hypertension are 
service-connected.

The veteran's service personnel records indicate that he 
served in combat.  However, the appellant has never claimed 
that the veteran incurred his cardiovascular disease while in 
combat, and all of the evidence shows no indication of any 
cardiovascular disorder after leaving any combat zone.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are 
inapplicable.

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against finding that a 
cardiovascular disease was incurred or aggravated during the 
veteran's military service or during any postservice 
presumptive period.  There is no objective medical opinion of 
record linking any cardiovascular disease with his military 
service or a service-connected disability.  Hence, the 
benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

